Sheldon, J.
It appeared from the plaintiff’s own showing that the accident by which he was injured was due to the negligence of Mikis in starting the car when he had not received the signal to do so. Mikis had been instructed and he understood that he was to do this only when he received the appointed signal, three bells. But he looked at the bell, saw it moving slightly, and inferred that it had so rung and that he had failed to hear it. So he started the car back by means of the lever, and the plaintiff was injured. There was no evidence of any failure to instruct Mikis fully as to his duties, or that he failed to comprehend exactly the instructions given him, or was at all incompetent to do the work assigned to him. Specific acts of mere negligence in doing his work did not tend to show such incompetence. Cooney v. Commonwealth Avenue Street Railway, 196 Mass. 11, 14. Nor was there any evidence that any negligence of his was known to the defendant or its superintendent, or that there was any negligence in continuing to employ him. Gilman v. Eastern Railroad, 13 Allen, 433, 444. The accident could not have been due to Mikis’s ignorance of the English language, as in Beers v. Isaac Prouty Co. 200 Mass. 19. See Friberg v. Builders Iron & Steel Co. 201 Mass. 461. The plaintiff’s counsel has not contended, and could not have contended, that the defendant could be found to have been negligent in any other respect.
Exceptions overruled.